El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
Para el 7 de abril de 1967, fecha en que el apelante Jorge Enrique Acosta solicitó el amparo del tribunal de instancia mediante hábeas corpus para cuestionar la legalidad de la sentencia de 10 a 13 años de presidio impuéstale por el delito de fuga subsiguiente, se encontraba cumpliendo además sen-*408tencias consecutivas previamente dictadas según se indica a continuación: (1)
(a) escalamiento en primer grado, cuatro sentencias de 2 a 5 años de fecha 3 de septiembre de 1963; (2)
(b) tentativa de escalamiento en primer grado, 1 a 3 años de presidio, de fecha 4 de octubre de 1963;
(c) tentativa de fuga, dos meses de cárcel, de fecha 17 de febrero de 1964.
De lo expuesto se deduce que (a) el apelante estaba re-cluido en virtud de sentencias cuya validez no se impugna, pero (b) de ser nula la sentencia de 10 a 13 años que se ataca, existe la posibilidad de que la Junta de Libertad bajo Palabra pueda asumir jurisdicción en su caso. (3)
1 — Debemos considerar previamente la cuestión relativa a la prematuridad del recurso. (4)
*409En Méndez v. Delgado, 83 D.P.R. 184 (1961), adoptamos formalmente en esta jurisdicción la doctrina sobre el ejer-cicio prematuro del auto de hábeas corpus al sostener su improcedencia para anular una sentencia cuya extinción no ha comenzado debido a que el peticionario se encuentra cum-pliendo otra sentencia bajo la cual su prisión es legal. (5) Adujimos que el propósito del auto es investigar la legalidad de la detención con miras a conceder bien la excarcelación, si la misma es ilegal, o la admisión de fianza, en casos apropiados. “El uso del auto no procede para lograr deter-minaciones judiciales que no han de afectar la custodia o detención del peticionario”, señalamos entonces. Posteriormente, en Coll Moya v. Alcaide, Cárcel Municipal, 89 D.P.R. 225, 238 (1963), ratificamos la regla. La reexaminamos.
Idéntica regla se había establecido para la jurisdicción federal por el Tribunal Supremo de Estados Unidos en McNally v. Hill, 293 U.S. 131 (1934), que es la autoridad que se cita en Méndez. Después de trazar su genealogía en el derecho consuetudinario inglés y hacer referencia a su prosapia constitucional, se señala que conforme a su bagaje tradicional en el auto de hábeas corpus sólo se discute la disposición de la custodia del reo con miras a lograr su ex-carcelación inmediata. Se veda el uso del auto para obtener determinaciones judiciales sobre la validez de una convicción que aunque pueda resolverse a favor del peticionario no con-lleva que se le ponga en libertad. Concluyese que ni la his-toria del recurso ni el lenguaje de los estatutos que auto-*410rizan su expedición indican el propósito de extender “su tradicional función” (a la pág. 138). (6) Oaks, Habeas Corpus in the States—1776-1865, 32 U. Chi. L. Rev. 243 (1965).
Advertimos que esta interpretación doctrinaria sobre el alcance del hábeas corpus en la esfera federal no es deci-siva en nuestro propósito de elaborar la regla que estimemos más conveniente y deseable en Puerto Rico, aunque el tras-fondo histórico en que exclusivamente se funda puede servir-nos de punto de partida. Es preciso considerar además que la regla ha estado sometida a un proceso de erosión al con-frontarse los tribunales federales con situaciones imprevistas al tiempo de la génesis del auto y su desarrollo ulterior hasta su incorporación en el derecho procesal federal. Nota, The Expanding Use of Federal Habeas Corpus, 61 Harv. L. Rev. 657 (1948). En Martin v. Virginia, 349 F.2d 781 (4th Cir. 1965), se autorizó el auto para investigar la legalidad de sentencias futuras que impedían la consideración de la conce-sión de libertad bajo palabra en el caso de la sentencia que se estaba cumpliendo. Véanse también, Williams v. Peyton, 372 F.2d 216 (4th Cir. 1967); Nota, Habeas Corpus and the Prematurity Rule, 66 Calif. L. Rev. 1164 (1966). Recientemente en Rowe v. Peyton, 383 F.2d 709 (4th Cir. 1967), se critica la regla de McNally como inefectiva y se rechaza como criterio las ideas sobre el contenido del auto prevale-cientes en el Siglo Diecisiete, inapropiadas por su concep-tualismo técnico para enfrentarse a los problemas actuales. Llégase tan lejos como para vaticinar que el Tribunal Su*411premo federal la descartará.(7) Cf. Walker v. Wainwright, 390 U.S. 335 (res. en marzo 11, 1968).
Otro tanto ocurre en las jurisdicciones estatales. Se ob-serva una corriente definida a ampliar el ámbito del recurso para permitir que se utilice en la impugnación de sentencias cuyo cumplimiento no ha comenzado. Commonwealth v. Myers, 213 A.2d 613 (Pa. 1965); State v. Burke, 133 N.W.2d 753 (Wis. 1965); State v. Tahash, 139 N.W.2d 161 (Minn. 1965); In re Estrada, 408 P.2d 948 (Cal. 1966); Ex parte Chapman, 273 P.2d 817 (Cal. 1954); cf. Simon v. Director of Patuxent Institution, 201 A.2d 371 (Md. 1964). Véanse, The Uncertain Rules of Timeliness in Petitions for the Writ of Habeas Corpus, 11 Vill. L. Rev. 589 (1966); Nota, 52 Cornell L.Q. 149 (1966). En ocasiones, para ello se recurre a extender por ficción el significado del término detención. The “Custody” Requirements for Habeas Corpus, 26 Md. L. Rev. 79(1966); Nota, Duke L.J. 1966: 588.
Meras- razones históricas no deben interponerse ante la sentida necesidad de que se autorice la disponibilidad del hábeas corpus para cuestionar sentencias futuras. No puede escaparse al más tradicionalista que en la actualidad el recurso ha cobrado importancia excepcional como vehículo por excelencia para atacar colateralmente las sentencias ante el reconocimiento judicial de un conjunto de derechos del acusado protegidos constitucionalmente por el debido procedimiento de ley tanto en la etapa anterior como durante el proceso, y que en gran medida el concepto original de traslimitación de la jurisdicción por el tribunal sentenciador se ha expandido a límites insospechados. Las exigencias procesales demandan que se le reconozca plena virtualidad al auto *412de hábeas corpus como un instrumento útil y apropiado den-tro de los remedios post-convicción. (8) Como cuestión prác-tica la demora que se ocasionaría hasta que el confinado comience a extinguir la sentencia que impugna es perjudi-cial para ambas partes, tanto al Estado como al acusado, ya que en caso de decretarse un nuevo juicio, existe el se-ñalado riesgo de la desaparición o extravío de la prueba competente, la inconstancia y debilidad de la memoria y el recuerdo de los testigos, y la posibilidad de la muerte del taquígrafo que participó en el acto del juicio que culminó en la convicción. Una pronta determinación de la validez dé una sentencia es más germana con una más depurada y eficiente administración de justicia. Pecaríamos de iconóla-tras si por preservar el linaje del auto — único fundamento que se adujo al enunciar la doctrina de prematuridad — limi-táramos su eficacia ante las exigencias modernas.(9)
La doctrina de prematuridad no se justifica en esta ju-risdicción. La abandonamos. Cualquier expresión en contra-rio contenida en nuestras anteriores decisiones queda expre-samente revocada.
2 — Establecido que el apelante podía instar el recurso para impugnar una sentencia que no había comenzado a extinguir, réstanos examinar el error señalado.
*413. En los méritos se alega que no procedía castigar al apelante bajo el Art. 56 del Código Penal, 33 L.P.R.A. sec. 131, como delito subsiguiente, sino bajo el 152 correspondiente al delito de fuga, 33 L.P.R.A. sec. 509. Adúcese que este último contiene su propio agravante — la disposición taxativa al efecto de que la pena impuesta no será concurrente con ninguna otra — y no debe recurrirse al castigo previsto para los delitos subsiguientes. Nada hay que indique que el legis-lador intentó excluir con esta disposición la posibilidad de que el delito de fuga se castigara como subsiguiente.(10) No existe conflicto alguno entre ambas disposiciones.(11)

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de Mayagüez, en 22 de mayo de 1967.

El Juez Presidente Señor Negrón Fernández no intervino. El Juez Asociado Señor Santana Becerra disintió en parte mediante opinión en la cual concurre el Juez Asociado Señor Hernández Matos.
—O—

 De un examen de los autos originales no aparece que se radicara contestación (return) a la petición de habeas corpus. La información sobre las sentencias que cumplía el apelante ha sido tomada de la acusa-ción por el delito de fuga subsiguiente.


 Presumiendo que no se le hubiese abonado prisión preventiva alguna al cumplimiento de las sentencias, en 7 de abril de 1967 no había extinguido el término máximo de la primera sentencia de 2 a 5 años de presidio. A dicha fecha había estado recluido por espacio de 3 años 7 meses 4 días; acreditándole la bonificación que correspondía según la Sec. 1 de la Ley de 14 de marzo de 1907, 4 L.P.R.A. see. 633, que entonces regía, ésta se reducía a 3 años 8 meses.
La situación en la actualidad ha variado no sólo por el tiempo adi-cional transcurrido, sino por la posibilidad de que proceda acreditarle una bonificación mayor, conforme a lo dispuesto por la Ley Núm. 72 de 26 de mayo de 1967, 4 L.P.R.A. secs. 636a-636e. Pero de todas formas no ha cumplido totalmente las sentencias.


 Cuando una persona ha sido sentenciada a más de una sentencia indeterminada, sean éstas para cumplirse concurrente o consecutivamente, la Junta de Libertad bajo Palabra adquiere jurisdicción al cumplirse el período de prisión igual al mínimo más largo. Art. 2 de la Ley Núm. 295 de 10 de abril de 1946, según enmendado, 34 L.P.R.A. sec. 1025; Lebrón Pérez v. Alcaide, Cárcel de Distrito, 91 D.P.R. 567 (1964); Gutiérrez Castro v. Delgado, 86 D.P.R. 327 (1962).


 El fiscal de distrito llamó la atención del juez a quo sobre el particular al descubrir en el curso del contrainterrogatorio del apelante *409que éste se encontraba cumpliendo sentencias válidas. El tribunal prefirió continuar entendiendo en el asunto. T.E., págs. 7-9.


 Desde los albores de nuestra jurisprudencia, en Ex parte Rodríguez, 3 D.P.R. 297 (1903), habíamos aplicado igual norma, pero es en Méndez v. Delgado, supra, donde por primera vez expusimos los fundamentos que la justificaban. En el mismo sentido nos pronunciamos en Ex parte Rivera, 4 D.P.R. 102 (1903); Ex parte Nazario, 8 D.P.R. 459 (1905); Ex parte Texidor, 8 D.P.R. 534 (1905); y Vázquez v. Rivera, 70 D.P.R. 218, 225 (1949); cf. Díaz v. Campos, 81 D.P.R. 1009 (1960).


 Véanse, Ex parte Hull, 312 U.S. 546 (1941), en donde se distingue McNally v. Hill, supra; Heflin v. United States, 358 U.S. 415 (1959), especialmente la opinión concurrente del Juez Asociado Señor Stewart, a la pág. 421; y Jones v. Cunningham, 371 U.S. 236 (1963).
Se ha reconocido una excepción limitada a la regla cuando se revocan los efectos de una sentencia suspendida o los beneficios- de la libertad bajo palabra debido a una convicción posterior. Wilson v. Gray, 345 F.2d 282 (9th Cir. 1965). Cf. Watson v. Myers, 250 F.Supp. 292 (E.D. Pa. 1966).


 Cuando se circuló esta opinión en 10 de mayo de 1968 se encon-traba pendiente ante el Tribunal Supremo federal un recurso para revisar la decisión en Rowe v. Peyton, supra, 36 L.W. 3286. A esta fecha ya se emitió opinión mediante la cual se revoca la regla de McNally para las cortes federales. Peyton v. Rowe, 391 U.S. — (res. en mayo 17 de 1968), 36 L.W. 4462.


 La existencia desde 1967 de un procedimiento posterior a la sen-tencia, Regla 192.1 de las de Procedimiento Criminal, que es paralelo al remedio que en muchos casos puede lograrse mediante hábeas corpus, no detrae de la necesidad de reexaminar la doctrina de prematuridad. Véase, Ley Núm. 18 de 11 de abril de 1968 (Leyes, pág. 29) que enmendó el Art. 469 del Código de Enjuiciamiento Criminal, 34 L.P.R.A. sec. 1741.


Los problemas que surgen al margen de las sentencias consecutivas y concurrentes y los sistemas de libertad a prueba y bajo palabra, instru-mentos eficaces dentro del propósito de rehabilitación del delincuente que eran desconocidos cuando se originó y desarrolló el auto de hábeas corpus, son un vivo ejemplo de la necesidad de adaptación a nuevas circunstancias de los recursos tradicionales. Para ello sólo se requiere un poco de flexi-bilidad en la interpretación.


Esta disposición se adicionó por la Ley Núm. 9 de 29 de diciembre de 1950 (Leyes, pág. 389) y fue consecuencia directa de la evasión en masa de los confinados de la Penitenciaría Estatal ocurrida en octubre de 1950.


 Aclaramos, de paso, que no todas las infracciones al Art. 152 pueden ser castigadas como delito subsiguiente, pues la infracción puede cometerse mientras se está en prisión preventiva o se cumple una sentencia en trámite de apelación, casos en que no podría imputarse reincidencia.